In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-416 CR

____________________


JAMIE LOUISE WOLF, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 03-10-07367 CR




MEMORANDUM OPINION (1)
	We have before the Court an appeal by Jamie Louise Wolf from an order amending
the terms of community supervision.  The order was signed August 13, 2004.  The notice
of appeal was filed with the trial court on October 1, 2004, more than thirty days from the
date of the order being appealed.  We notified the parties that the appeal did not appear to
have been timely filed, but received no response.  The court finds the notice of appeal was
not timely filed.  Tex. R. App. P. 26.2.  No extension of time was timely requested
pursuant to Tex. R. App. P. 26.3.  It does not appear that appellant obtained an out-of-time
appeal.  The Court finds it is without jurisdiction to entertain this appeal.
	It is, therefore, ORDERED that the appeal of this cause be DISMISSED for want
of jurisdiction.
	APPEAL DISMISSED.
								PER CURIAM
Opinion Delivered December 8, 2004 
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.